      Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 1 of 16. PageID #: 1539



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )    CASE NO. 1:16-CR-224
                                                )
                       Plaintiff,               )
              v.                                )    JUDGE PATRICIA A. GAUGHAN
                                                )
BOGDAN NICOLESCU, et al.                        )
                                                )
                                                )    UNITED STATES OF AMERICA’S
                       Defendant.               )    TRIAL BRIEF
                                                )


        Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Trial Brief pursuant to the Court’s pretrial order.

I.      Jury Instructions & Special Verdict Form

        The United States provided its proposed jury instructions and special verdict form in a

separate filing, filed on November 5, 2018. (Dkt. 94). The government provided these

instructions to defendants on October 29, 2018 and is currently awaiting defendants’ response.

II.     Outstanding Discovery Claims

        As previously briefed before this Court (see, e.g., Dkt. 74 at 3-4, 89 at 2-4) the discovery

process has consistently included production to defense counsel in a manner that combined

physical production along with access to agents to describe, explain, and guide counsel through

the materials. Since approximately the granting of the final continuance, the government’s

production to defense counsel has been what is properly described as trial exhibits, summaries

of exhibits, and translations of materials previously disclosed to defense counsel, all of which
       Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 2 of 16. PageID #: 1540



are based upon documents previously disclosed to defense. The government will continue to

make trial exhibits and underlying sources available for review to counsel up until the final

Wednesday before trial. 1

III.     Stipulations

         On October 29, 2018, the United States provided proposed stipulations from Defendants

as to (a) the accuracy of certain certified Romanian translations; (b) the admissibility of certified

trademark registrations from the USPTO; (c) the admissibility of a certified VISA application for

defendant Tiberiu Danet; (d) the admission of Federal Rule of Evidence 902(11) and 902(13)

certifications from Afraid.org and Site5; and (e) the authenticity of certain devices seized from

each defendant. See Exhibit A. The government is currently awaiting defendants’ response.

         The United States proposes that where the parties have been unable to agree on the

translation of an exhibit, the non-introducing party will have the opportunity to present evidence

of an alternative translation during the non-introducing party’s case. 2

IV.      Trial Length

         The United States estimates that its portion of the trial will be approximately two weeks

(i.e., ten court days).

V.       Voir Dire Questions




1
 The government offers this cut-off date only because the Thursday before trial is Thanksgiving
and it respectfully requests time to observe the holiday.
2
 The United States believes that all witnesses in the case, including defendants, are sufficiently
conversant in English that they will not need to testify through a translator. Nonetheless, the
United States may have a certified Romanian translator available during the testimony of
Romanian witnesses. That way, if the witness becomes uncomfortable testifying in English, or
needs the assistance of the translator to understand or answer a question, there will be someone
available to assist.

                                                  2
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 3 of 16. PageID #: 1541



       The United States proposes the following voir dire questions, in addition to the standard

questions inquired into by the Court:

   1. How would you describe your comfort level with technology: (a) uncomfortable; (b) not
      that comfortable; (c) fairly comfortable; or (d) very comfortable?

   2. Do you believe you would feel uncomfortable with listening to, considering, and
      discussing with your fellow jurors, technical testimony regarding computers, digital
      forensics, or malware? If so, please explain.

   3. Does anyone have any feelings or philosophical beliefs about the internet or hacking that
      would prevent you from deciding this case based solely on the law and evidence?

   4. This case is being prosecuted using a legal principle known as accomplice liability. At
      the most basic level, the law holds two people responsible who committed a crime
      together where they each had the intent to commit the crime and each did something to
      aid in the commission of the crime. Do you think that you will have a problem applying
      that rule of law in this case?

   5. Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such
      as testimony by a witness about what the witness personally saw or heard or did.
      Circumstantial evidence is indirect evidence that is proof of one or more facts from which
      you can find another fact. Either direct or circumstantial evidence can be the basis of a
      criminal conviction if the prosecution meets their burden of proof. Will you be able to
      rely on circumstantial evidence and base your conviction upon it if the prosecution meets
      their burden of proof?

   6. Does anyone have an opinion about the Romanian National Police, the Romanian
      government, or other Romanian authorities?

   7. Does anyone have strong feelings about FBI or U.S. law enforcement, one way or the
      other, so that one side is going to start with a little finger on the scale?

   8. Is anyone uncomfortable with the idea that the FBI can apply to the court for a search
      warrant to obtain and review the computer or the emails of someone suspected of
      committing a crime?

   9. You will hear the testimony of witnesses cooperating with the government pursuant to a
      plea agreement, introduced as evidence by the government. Do you have any strong
      feelings, one way or the other, in connection with the use of witnesses who are
      cooperating in exchange for a possible reduction of their sentence, which may prevent
      you from rendering a fair and impartial verdict in this case?

   10. You will hear testimony from witnesses who will admit that they engaged in criminal
       conduct. Some of these witnesses may have been convicted of crimes. You will be

                                                3
       Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 4 of 16. PageID #: 1542



         instructed to examine their testimony with greater caution. Would you have any difficulty
         accepting the testimony by these individuals under any circumstances?

      11. If a defendant is found guilty, does anyone not trust the Judge to issue a sentence that is
          both lawful and appropriately tailored for the particular defendant?

      12. Do you, or a family member, operate an Internet-based ecommerce or retail business? If
          yes, does the fact that you routinely engage in e-commerce affect your ability to be fair
          and impartial where there will be allegations of online fraud and fraudulent commercial
          activity?

      13. Have you or a family member ever engaged in e-commerce or online auctions as a
          customer? If yes, does the fact that you have purchased items in e-commerce affect your
          ability to be fair and impartial where there will be allegations of online fraud and
          fraudulent commercial activity?

      14. Have you or a family member been a victim of online auction fraud or fraudulent e-
          commerce schemes? If yes, was there anything about that experience that would affect
          your ability to be fair and impartial where there will be allegations of online fraud and
          fraudulent commercial activity?

      15. Does any juror believe that victims of online fraud schemes are victims of their own
          behavior? Put another way, does anybody believe that if a person falls victim to a
          scheme that “too good to be true” they are victims of their own actions?

VI.      Notices to Defense

         The United States hereby provides the defense with notice that it plans to introduce

summary and demonstrative exhibits pursuant Federal Rules of Evidence 1006 and/or 611(a).

See Exhibit B.      These exhibits, and their underlying source material, have already been

produced to defense, and all continue to be available for the defense to review at the FBI or U.S.

Attorney’s Office.

         Two points should be noted about these exhibits. First, most of the exhibits listed in

Exhibit B are more accurately described as “excerpts” from larger documents, rather than

summaries, and thus, the government will seek to admit these documents as ordinary evidence.

They are simply noticed here in an abundance of caution.




                                                    4
       Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 5 of 16. PageID #: 1543



         Second, if summaries or demonstratives at all, most of these exhibits are more accurately

categorized as Rule 1006 summaries (rather than demonstratives), and the government will seek

to admit them as such. If, however, the Court declines to admit such exhibits as ordinary

evidence or Rule 1006 summaries, the government will seek to present these exhibits to the jury

as demonstratives pursuant to Federal Rules of Evidence 611(a).

         The United States also provides notice that it may introduce at trial the following

multimedia exhibits: (1) two screen capture videos showing government witness Liam

O’Murchu text chatting with a Bayrob Member about the purchase of a car via Bayrob’s “eBay

live chat”; (2) a screen capture video showing Bayrob malware running on a computer with

Wireshark software running in the background to show the malware’s impact on the computer;

(3) an audio recording of defendant Bogdan Nicolescu’s telephone call regarding Jabber

communications.

         Finally, it should be noted that on March 23, 2018, the United States provided notice to

defense of its intent to use co-conspirator statements pursuant to Federal Rule of Evidence

801(d)(2)(E). (Dkt. 58.)

VII.     Evidentiary Issues

         1.     Authentication

         The United States addressed the legal and factual issues related to authentication that it

anticipates arising in its July 6, 2018 Opposition to Miclaus’ Motion In Limine Re: Testimonial

Hearsay Statements (Dkt. 74 at 15-29), but it briefly summarizes the significant issues here.



                A.      Provider Records




                                                   5
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 6 of 16. PageID #: 1544



       On May 31, 2018, the Court already ruled that, with minor exception, records provided

by America Online, 1&1 Media, Google, Yahoo, Facebook, CentriLogic (Dacentec), and

Dreamhost are authentic based on Rule 902 certifications provided by each provider. (Dkt. 70.)

The Court noted that “[b]ecause defendant does not dispute authenticity, the Court accepts the

certifications as evidence of authenticity and a live witness need not be produced.” (Id. at 2.)

Based on the Court’s ruling, the United States will not plan to call witnesses from these

providers but instead will simply move in the relevant certifications. Since the Court’s May 31,

2018 Ruling, the United States has also obtained similar certifications from Afraid.org (Dkt.

74-1) and Site5 (Exhibit C hereto). The United States also intends to introduce these

certifications in lieu of witness testimony.

               B.      Evidence from Defendants’ Digital Devices Seized In Romania

       The United States will offer evidence from certain digital devices seized from defendants

by the Romanian National Police (“RNP”) as part of their arrests in Romania on September 28,

2018. Because the evidence supporting the authenticity of each particular device will come in

from multiple witnesses, the United States will either: (a) seek the admission of each device (or

evidence item from a device) subject to the Court’s later authenticity determination; or (b) have

multiple witnesses identify and discuss a particular digital device before the United States

requests that it be moved into evidence. Specifically, to authenticate these items, the United

States plans to introduce:

   •   Testimony from one or more former members of the Romanian National Police (RNP)
       who were personally involved in some (but not all) of the September 28, 2016 searches
       regarding: (a) their role in the particular searches; (b) the procedures by which the RNP
       conducts and conducted all of the searches; and (c) the reliability of the search and
       seizure methodology;




                                                 6
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 7 of 16. PageID #: 1545



   •   Search and inventory forms prepared by the RNP and signed by each of the defendants
       (thus “adopted admissions” pursuant to FRE 801(d)(2)(B)) that describe the
       circumstances of each search and list the specific items seized from each location;

   •   Testimony from several members of the FBI who were physically present during some
       (but not all) of the searches regarding the same topics;

   •   Testimony from an FBI agent regarding files and artifacts (e.g., pictures, emails,
       contacts, account information, word documents) found on each of these devices that tend
       to show who controlled the device;


   •   Testimony from an FBI computer scientist that the metadata associated with the seized
       devices suggests that neither the devices nor the files thereon were altered after the date
       of defendants’ arrests.

   •   Testimony from one or more cooperating witnesses, whose testimony is consistent with
       and corroborative of the authenticity of the digital devices.

       C.      Audio Files

       The United States may offer a 30 second recorded phone conversation involving

defendant Bogdan Nicolescu. The United States will authenticate the audio file through the

testimony of one or more witnesses familiar with Nicolescu’s voice and who has some

understanding of the content and context of the call.

       D.      Interception of Defendants’ Home / Cellular Internet Traffic

       The United States may offer one or more electronic file, reflecting intercepted internet

traffic from defendants’ residences (so called, “packet capture,” or “PCAP files”). The United

States will authenticate these files based on (a) RNP testimony as to the reliable methods the

RNP uses generally to obtain such information; (b) FBI testimony regarding the distinctive

characteristics of the PCAP files showing that they are PCAP files from the relevant date and

time; that they correlate with data produced and authenticated by U.S. providers; and that they

relate to each defendant (e.g., data showing a defendant logging onto his personal email account

and using the password associated with that account).

                                                 7
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 8 of 16. PageID #: 1546



       E.      Screenshots of Public Websites

       The United States will seek to authenticate several public webpages based on (a)

testimony from a witness that the screenshot represents a fair and accurate screen capture of the

webpage as of the time the witness visited the website; and (b) distinctive characteristics of the

webpage linking the page either to one of the defendants and/or to the Bayrob Group’s criminal

scheme (thus, establishing its relevance).

       2.      Confrontation Clause

       The United States addressed the legal and factual issues related to the Confrontation

Clause that it anticipates arising in its July 6, 2018 Opposition to Miclaus’ Motion In Limine Re:

Testimonial Hearsay Statements. (Dkt. 74 at 5-7.) In short, the vast majority of “statements” to

be offered by the United States will either constitute non-hearsay, statements of a party

opponent, adopted admissions, or statements in furtherance of the conspiracy. The

Confrontation Clause is not implicated this type of evidence. Id.

       While some of the records the United States may seek to introduce are business or public

records, “[b]usiness and public records are generally admissible absent confrontation . . .

because—having been created for the administration of an entity’s affairs and not for the

purpose of establishing or proving some fact at trial—they are not testimonial.” Melendez-Diaz

v. Massachusetts, 557 U.S. 305, 324 (2009).

       3.      Hearsay

       The United States addressed the hearsay issues that it anticipates arising in its July 6,

2018 Opposition to Miclaus’ Motion In Limine Re: Testimonial Hearsay Statements (Dkt. 74 at

7-15), but briefly summarizes the most significant issues here.




                                                 8
     Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 9 of 16. PageID #: 1547



        Most of the “statements” the government will offer are not hearsay because they fit into

one or more of the following categories: (a) false or fraudulent statements (not offered for their

truth); (b) commands, instructions, or questions (incapable of being true or false); (c) evidence

offered to establish identity (as opposed to truth); (d) evidence offered to establish authenticity

(as opposed to truth); (e) statements of independent legal significance; and (f) statements to

provide context for other admissible statements. Some of the “statements” were also generated

by a computer or machine, and therefore not “statements” at all for purposes of the hearsay rule.

Even if offered for the truth, the majority of the statements at issue would also be statements of a

party opponent, adopted admissions, and/or statements in furtherance of the conspiracy.

        The United States may also offer four distinct categories of business and public records:

(1) certified trademark registrations from the USPTO; (2) Tiberiu Danet’s certified Visa

application; (3) provider certifications; and (4) law enforcement inventories and seizure forms.

With respect to this last category, the seizure forms have been signed by defendants and are thus

adopted admissions. The government will either offer the remaining documents through

testimony of a live witness involved in preparation of the form; or only offer the document to

the Court to assist in ruling on prima facie authenticity under FRE 104.

VIII. Exhibit Redaction

        Because the Bayrob Group is charged, in part, with stealing thousands or millions of

pieces of personal identifying information (“PII”) such as names, addresses, phone numbers,

social security numbers, phone numbers, email addresses, login names and passwords, and credit

card information, the United States anticipates that scores (if not hundreds) of its exhibits will

contain a significant amount of PII. Many exhibits, in fact, contain nothing but thousands or

millions of records of stolen PII. It is not practical to redact out all of this PII before trial



                                                    9
      Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 10 of 16. PageID #: 1548



because many of the exhibits—already difficult to interpret before redaction—would become

meaningless, devoid of content, or at least very difficult to understand once the PII is redacted.

Thus, the government proposes the following: (1) exhibits will be introduced in court in an

unredacted form, though care will be given to ensure that the public’s exposure to PII is

minimized (e.g., by showing PII in a small font, turning display monitors, or using Trial Director

to redact some PII on the fly); (2) during the trial and once the trial concludes, all exhibits will

temporarily be placed under seal; (3) after trial, the government will redact all relevant PII and

then the redacted exhibits will replace the original exhibits and be unsealed by the Court.

IX.     Sequestration

        Pursuant to Federal Rule of Criminal Procedure 615, “[a]t a party’s request, the court

must order witnesses excluded so that they cannot hear other witnesses’ testimony.” FRCP 615.

The rule, however, “does not authorize excluding . . . (1) a party who is a natural person, or (2)

an officer or employee of a party which is not a natural person designated as its representative

by its attorney, or (3) a person whose presence is shown by a party to be essential to the

presentation of the party's cause.” Id. (emphasis added). Pursuant to Rule 615(2), the

prosecution plans to designate FBI Supervisory Special Agent Ryan MacFarlane as its

representative at trial. See United States v. Phibbs, 999 F.2d 1053 (6th Cir. 1993) (“Rule 615(2)

allows the government to have any law enforcement officer it wants at its counsel table.”)

        In addition, the prosecution requests that two other individuals be permitted to remain in

the Courtroom pursuant to the “essential” person exception. FRCP 615(3). The “essential”

person exception “contemplates such persons as an agent who handled the transaction being

litigated or an expert needed to advise counsel in the management of the litigation.” Phibbs, 999

F.2d at 1073 (citing Fed. R. Evid. 615, Advisory Committee Notes). “The decision to permit a



                                                  10
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 11 of 16. PageID #: 1549



witness to remain in the courtroom is within the sound discretion of the trial court.” United

States v. Mohney, 949 F.2d 1397, 1404 (6th Cir. 1991).

       1.     FBI Special Agent Stacy Lough

       To say that this is a complex case is an understatement. In a 54-page, 21-count

indictment, the government has alleged a conspiracy that took place over more than nine years,

and impacted more than 60,000 victims. The government has produced “well over 8 terabytes”

as part of discovery (Dkt. 73 at 2 n.2), marked over 3,000 exhibits (many of which are in

Romanian), and noticed approximately 40 witnesses.

       SA Lough was the only FBI agent involved in the investigation since its inception. Her

testimony is not anticipated to overlap with SSA MacFarlane (whose testimony is anticipated to

be primarily of a technical nature). Among other things, due to the large volume of exhibits,

digital devices, victims, and other witnesses, it will take more than one agent to assist in the

organization, presentation, and logistics of exhibits and witnesses at trial. In addition, because

SA Lough was involved in the investigation for nine years and from its inception, her advice on

trial strategy may be crucial.

       This Court has permitted a second agent to be excepted from sequestration under similar

circumstances. See, e.g., United States v. Farmer, No. 1:14CR362, 2015 WL 4661370, at *2

(N.D. Ohio Aug. 5, 2015) (excepting second agent from sequestration over defendant’s objection

where there was an “extensive eight year investigation . . . multiple terabytes of discovery, and

anticipated voluminous documentary exhibits” and where testimony of these witnesses was “not

likely to overlap.”); United States v. Dimora, 843 F. Supp. 2d 799, 819 (N.D. Ohio 2012)

(permitting two agents to remain in the courtroom based, in part, on “the quantity and

complexity of the anticipated exhibits,” where “each defendant has been provided with two



                                                 11
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 12 of 16. PageID #: 1550



terabytes of electronic information.”); United States v. Cooper, 283 F.Supp.2d 1215, 1226 (D.

Kan. 2003) (permitting two agents to remain in the courtroom during “document-intensive and

complex” trial involving “numerous witnesses and exhibits,” where the second agent was needed

to manage evidence, assist with electronic presentation, advise on trial strategy, and his

testimony was not likely to overlap with other agent’s testimony).

       2.     Anticipated Rebuttal Witness

       The government may also ask a rebuttal expert witness in digital forensics and

cybersecurity to attend portions of the trial so that he or she is in a position to hear and respond

to arguments made by the defense through cross examination or direct testimony. The Sixth

Circuit general favors permitting such experts to be present during trial. See Morvant v.

Construction Aggregates Corp., 570 F.2d 626, 630 (6th Cir. 1978). In Morvant, the Sixth Circuit

recognized that “the presence in the courtroom of an expert witness who does not testify to the

facts of the case but rather gives his opinion based upon the testimony of others hardly seems

suspect and will in most cases be beneficial, for he will be more likely to base his expert opinion

on a more accurate understanding of the testimony as it evolves before the jury.” Id. at 629; see

also United States v. Reynolds, 534 F. App'x 347, 365 (6th Cir. 2013) (district court properly

exempted expert witness from sequestration order because he “did not participate personally in

the investigation, was to base his opinion on the testimony given at trial.”); Dimora, 843 F. Supp.

2d at 820–21 (excluding government expert from sequestration noting that “if [the expert] were

sequestered, the government would be required to repeat previous testimony in the form of

lengthy hypothetical questions.”)




                                                 12
      Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 13 of 16. PageID #: 1551



        Finally, particularly given that some witnesses are traveling great lengths to testify at

trial, the government requests that all witnesses be permitted to remain in the courtroom after

they have testified.

X.      Proffer Issues

        One or more of the defendants in this case may have proffered to the government but not

pled guilty. Defense should be aware that the Sixth Circuit has held that a defendant opens the

door to introducing a defendant’s proffer statement, not only when a defendant takes the stand

and testifies inconsistently with his proffer, but when defense counsel examines a witness and

asks questions aimed at eliciting testimony from the witness that is “inconsistent” with the

defendant’s proffer. See United States v. Shannon, 803 F.3d 778, 786 (6th Cir. 2015) (affirming

district court’s decision to admit defendant’s proffer statement where defense counsel’s

“questioning was aimed at eliciting testimony from [a government witness] that was inconsistent

with [defendant’s] proffer.”) In addition, if a defense counsel argues inconsistently with his

client’s proffer in opening or closing, the government will seek to introduce the proffer statement

(reopening the case, if necessary). See, e.g., Goldenberg v. United States, No. 09-CV-4005

NGG, 2012 WL 1599869, at *2 (E.D.N.Y. May 7, 2012) (permitting prosecution to reopen its

case to introduce defendant’s proffer after his attorney contradicted statements in his client’s

proffer in closing argument).

XI.     Absence of Co-Defendants From Trial

        An argument that other individuals should be prosecuted but have not been charged is

contrary to law, is highly prejudicial and should be precluded under Federal Rules of Evidence

401 and 403. Even assuming arguendo that other individuals have criminal liability, there is no




                                                 13
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 14 of 16. PageID #: 1552



requirement that the Government charge every conspirator at the same time, in the same

charging document.

XII.   Counsel Request

       The government anticipates calling one witness whose testimony will likely include

statements of his knowledge of criminal conduct by the defendants at trial. This testimony will

likely be based on the witness’ first-hand knowledge of the criminal activity. The witness is

currently not represented by counsel and the government requests that this Court appoint counsel

for the witness prior to the witness taking the stand in order to protect the witness’ rights against

self-incrimination and legal interests.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                                By:     /s/ Duncan T. Brown
                                                        Duncan T. Brown (NY: 3982931)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3933
                                                        (216) 522-7499 (facsimile)
                                                        Duncan.Brown@usdoj.gov

                                                        Brian M. McDonough (OH: 0072954)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3965
                                                        (216) 522-2403 (facsimile)
                                                        Brian.McDonough@usdoj.gov



                                                 14
Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 15 of 16. PageID #: 1553



                                         Brian L. Levine (DC: 480216)
                                         Senior Counsel
                                         United States Department of Justice
                                         1301 New York Avenue, Suite 600
                                         Washington, DC 20005
                                         (202) 616-5227
                                         (202) 514-6113 (facsimile)
                                         Brian.Levine@usdoj.gov




                                   15
    Case: 1:16-cr-00224-PAG Doc #: 95 Filed: 11/05/18 16 of 16. PageID #: 1554



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of November, 2018, a copy of the foregoing Trial Brief

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Duncan T. Brown
                                                        Duncan T. Brown
                                                        Assistant United States Attorney




                                                  16
